Case: 12-12953       Date Filed: 04/11/2014      Page: 1 of 2


                                                                      [DO NOT PUBLISH]



                 IN THE UNITED STATES COURT OF APPEALS

                            FOR THE ELEVENTH CIRCUIT


                                       No. 12-12953


                     D.C. Docket Nos. 5:09-cv-00163-WTH-TBS,
                                8:92-cr-00330-JDW


SEDRICK LATROY MCKINNEY,
                                                                       Petitioner-Appellant,

                                            versus

WARDEN, FCC COLEMAN - MEDIUM,
                                                                      Respondent-Appellee.



                       Appeal from the United States District Court
                           for the Middle District of Florida


                                      (April 11, 2014)

Before HULL and MARTIN, Circuit Judges, and BOWEN, ∗ District Judge.

HULL, Circuit Judge:


       ∗
        Honorable Dudley H. Bowen, Jr., United States District Judge for the Southern District
of Georgia, sitting by designation.
              Case: 12-12953     Date Filed: 04/11/2014   Page: 2 of 2


      Petitioner Sedrick McKinney appeals the district court’s denial of his 28

U.S.C. § 2241 habeas petition, which he attempted to bring pursuant to the

“savings clause” in 28 U.S.C. § 2255(e). In 1993, McKinney was sentenced to

262 months imprisonment for violating 18 U.S.C. § 922(g). In October 2012,

McKinney finished serving his full 262-month federal term of imprisonment, was

released from custody, and is now serving his five years’ of supervised release.

McKinney asks that his supervised release be terminated.

      After review of the record, the briefs of the parties and the amicus, and

having the benefit of oral argument, we affirm the district court’s denial of

McKinney’s § 2241 petition.

      AFFIRMED.




                                          2